DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2022 has been entered.
 
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of a new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection discussed below. 
With respect to the last office action, Applicant amends claims, discusses the prior art of record (PAR or HONG et al (2014/0195879) and further argues that the PAR does not teach the amended claims limitations (see Applicant’s Remarks)
In response, Examiner notes Applicant’s argues, however as discussed below, the amended claims do not overcome the PAR; HONG besides other disclosure discussed below, further discloses Time de-interleaving a TI (TIME Interleaving) block includes FEC (forward Error Correction blocks in the signal frame based on position information for a virtual FEC block,…where the time interleaving operation includes a twisted block interleaving operation which is based on one or more FEC (Forward Error Correction) blocks and one or more virtual FEC blocks, wherein the one or more FEC blocks include encoded data including the broadcast data and the signaling table, and wherein the one or more virtual FEC | blocks are ahead of the one or more FEC blocks in a TI (Time Interleaving) block (see [0191-0194], [0202-0217], [0243-0244], [0272-0274] and [0277-0283]), uses MISO generated data and MISO methods; the interleaving is performed using  two FEC block units or cells, that maybe generated from different blocks or cells, forming a pair in the frame builder mapping, using plurality of constellation mappers using MISO methods and further parses the signaling table to acquire the service signaling information, the service signaling information is acquired via: the broadband network based on a bootstrapping information that includes URL (Uniform Resource Locator) information of the service signaling information, or the broadcast network based on a bootstrapping information that includes an IP (Internet Protocol) address of an IP packet carrying the service signaling information; and parsing the service signaling information including transport session information for one or more transport packets carrying one or more SGDDs (Service Guide Delivery Descriptors) (see fig.7, 14, 23, 36-40, [0079-0085], [0092-0093], [0143], [0162-0169], [0411-0420], [0454-0462], [0471], [0495], [0504-0506] and [0544-0551]), note the system flexibly respond to the broadcasting communication environment to dynamically process the received signaling data associated with the received DTV content; discloses that the bootstrapping information, the ESG, metadata and data for the service are encoded using FLUTE session outputted in an IP packet format; Video component IP "IP-VIDEO", Audio component "IP-AUDO", etc., are outputted through the PLP path; the PLP includes IP-PLP mapping information, bootstrap and ESG signaling information; furthermore that the receiver receives additional broadcast service and receives plurality of broadcast services (Terrestrial, OMA-BCAST, DVB-IPDC, etc.,) the broadcast (BC) signal; the receiver receives the TS which includes session ID, session name, sessions attributes, etc., distinguish the data corresponding to a service for each component; e.g., if IP streams are received, the IP service information (ESG information, bootstrap information, provider information or IP address information of the service, etc.), the receiver and if URL the signaling information is processed accordinglg, uses the PLPs  to filter desired signaling including bootstrap information for processing of a specific type of broadcast signals received via the broadcast network including terrestrial network and furthermore filter desired signaling including bootstrap signaling for processing of desired content received via the broadband network; note PLP-GROUP-ID field to locate the services components related to the service type and merges the services accordingly; and further disclose channel scanning/searching process (figs.25-32, [0043], [0049], [0161], [0428] and [0462-0465]) and where the receiver enables fast reception of bootstrap signaling ([0011], [0017], [0219] and [0495-0496]), at the receiver, as discussed below. Hence the amended claims do not overcome the PAR. The amendments to the claims necessitated the new ground(s) of rejection discussed below. This office action is non-Final.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HONG et al (2014/0195879).
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
           As to claim 1, HONG discloses a method for receiving a broadcast signal, the method comprising:
           Receiving a broadcast signal frame (Electronic Service Guide "ESG"); Demodulating the received broadcast signal by an OFDM (Orthogonal Frequency Division Multiplex) scheme (figs.1-17+, [0012-0014], [0089-0099] and [0110-0118] and [0133-0139]);
Frequency deinterleaving the demodulated broadcast signal by applying a frequency deinterleaving sequence, where a sequence is generated based on a main sequence and a symbol offset that is constant for two consecutive OFDM symbols, values of the generated sequence are checked whether the values are within a range of an OFDM symbol, and values being within the range are used as the frequency deinterleaving sequence ([0109-0117], [0120-0125], [0128-0139], [0235-0248] and [0251-0256]-not limited), frequency deinterleaving based on consecutive OFDM symbols, generates a sequence based on symbol delay that is constant for two or set of consecutive OFDM symbols; the values are checked to be within the transmission frame (NGH frame), uses two block units constellation and mapping and further discloses including a delay compensator and mapper processing the block units; 
	Frame parsing the signal frame carrying a service and a, signaling table for the service, the service data and the signaling table are transmitted through a broadcast network, the signaling table including the service identifier identifying the service, category information indicating a category of the service and bootstrapping information to obtain a service signaling information for the broadcast service, the service signaling information is transmitted via either the broadcast network or a broadband network that is different from the broadcast network ([0068], [0434-0444], not limited) or a broadband network ([0011-0012], [0134], 0143-0146] and [0153-0162], not limited) that is different from the terrestrial network ([0012-0017], [0068-0070] [0379-0380] and [0434-0438]), note the receiver receives, demodulates, processes and maps various signal frames from the broadcast or RF band(s): plurality of broadcast services (Terrestrial, OMA-BCAST, DVB-IPDC, etc.,) the broadcast (BC) signal, including IP based multicast broadcast services; the receiver receives the TS which includes session ID, session name, sessions attributes, etc., for distinguishing data corresponding to a service for each component; e.g., if IP streams are received, the IP service information (ESG information, bootstrap information, provider information or IP address information of the service, etc.), the receiver, receives PLPs  and uses PLP-GROUP-ID field to locate the services components related to the service type and merges the services accordingly; note further that the BC signaling including...the transmission frame includes a preamble having signaling information and PLPs data that includes a based layer and enhancement layer of the BC service, the signaling information includes signaling information about a bootstrap including an ID that identifies a PLP carrying the bootstrap IP packet; Decoding the PLPs decodes the bootstrap and the ESG; note further that the data and signaling information are encoded in FLUTE sessions which includes the IP and BTS signaling;
	 Time de-interleaving a TI (TIME Interleaving) block includes FEC (forward Error Correction blocks in the signal frame based on position information for a virtual FEC block,…where the time interleaving operation includes a twisted block interleaving operation which is based on one or more FEC (Forward Error Correction) blocks and one or more virtual FEC blocks, wherein the one or more FEC blocks include encoded data including the broadcast data and the signaling table, and wherein the one or more virtual FEC | blocks are ahead of the one or more FEC blocks in a TI (Time Interleaving) block
([0191-0194], [0202-0217], [0272-0274] and [0277-0283]), uses MISO generated data and MISO methods; the interleaving is performed using  two FEC block units or cells, that maybe generated from different blocks or cells, cells forming a pair in the frame builder mapping, using plurality of constellation mappers using MISO methods; the signal frame; parsing the signaling table to acquire the service signaling information, the service signaling information is acquired via: the broadband network based on a bootstrapping information that includes URL (Uniform Resource Locator) information of the service signaling information, or the broadcast network based on a bootstrapping information that includes an IP (Internet Protocol) address of an IP packet carrying the service signaling information; and parsing the service signaling information including transport session information for one or more transport packets carrying one or more SGDDs (Service Guide Delivery Descriptors) (fig.7, 14, 23, 36-40, [0079-0085], [0092-0093], [0143], [0162-0169], [0411-0420], [0454-0462], [0471], [0495], [0504-0506] and [0544-0551]), note the system flexibly respond to the broadcasting communication environment to dynamically process the received signaling data associated with the received DTV content; discloses that the bootstrapping information, the ESG, metadata and data for the service are encoded using FLUTE session outputted in an IP packet format; Video component IP "IP-VIDEO", Audio component "IP-AUDO", etc., are outputted through the PLP path; the PLP includes IP-PLP mapping information, bootstrap and ESG signaling information; furthermore that the receiver receives additional broadcast service and receives plurality of broadcast services (Terrestrial, OMA-BCAST, DVB-IPDC, etc.,) the broadcast (BC) signal; the receiver receives the TS which includes session ID, session name, sessions attributes, etc., distinguish the data corresponding to a service for each component; e.g., if IP streams are received, the IP service information (ESG information, bootstrap information, provider information or IP address information of the service, etc.), the receiver and if URL the signaling information is processed accordinglg, uses the PLPs  to filter desired signaling including bootstrap information for processing of a specific type of broadcast signals received via the broadcast network including terrestrial network and furthermore filter desired signaling including bootstrap signaling for processing of desired content received via the broadband network; note PLP-GROUP-ID field to locate the services components related to the service type and merges the services accordingly; and further disclose channel scanning/searching process (figs.25-32, [0043], [0049], [0161], [0428] and [0462-0465]) and where the receiver enables fast reception of bootstrap signaling ([0011], [0017], [0219] and [0495-0496]), at the receiver
	As to claim 2, HONG further discloses wherein the transport session information includes ROUTE session information of a ROUTE session to which the one or more transport packets belong ([0162-0169], [0406-0414] and [0495-0516]).
           As to claim 3, HONG further discloses wherein acquiring components carried in the one or more transport packets, and wherein the components are data for ESG (Electronic Service Guide) service, that is represented by in response to the service identifier and the category information, carried in one or more SGDUs (Service Guide Delivery Units), the service signaling information describing transport session information of one or more transport sessions in which the SGDUs are carried ([0162-0169], [0406-0414] and [0495-0516]).
           As to claim 4, HONG further discloses wherein the service signaling information includes an MPD (Media Presentation Description) ([0438], [0460] [0485] and [0614+]).
           As to claim 5, HONG further discloses wherein a payload of the transport packet carries one of a contiguous portion of an object for the broadcast service ([0162-0169], [0406-0414] and [0495-0516]).
	As to claim 6, the claimed "An apparatus for receiving a broadcast signal…” is composed of the same structural elements that were discussed in claim 1.
             Claim 7 is met as previously discussed in claim 2.
             Claim 8 is met as previously discussed in claim 3.
             Claim 9 is met as previously discussed in claim 4.
             Claim 10 is met as previously discussed in claim 5.
	As to claim 11, the claimed "A method for transmitting a broadcast signal…” is composed of the same structural elements that were discussed in claim 1.
             Claim 12 is met as previously discussed in claim 2.
             Claim 13 is met as previously discussed in claim 3.
             Claim 14 is met as previously discussed in claim 4.
             Claim 15 is met as previously discussed in claim 5.
	As to claim 16, the claimed "An apparatus for transmitting a broadcast signal…” is composed of the same structural elements that were discussed in claim 1.
             Claim 17 is met as previously discussed in claim 2.
             Claim 18 is met as previously discussed in claim 3.
             Claim 19 is met as previously discussed in claim 4.
             Claim 20 is met as previously discussed in claim 5.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /ANNAN Q SHANG/ Primary Examiner, Art Unit 2424                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         



ANNAN Q. SHANG